Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.    The office acknowledges the receipt of the following and placed of record in the file: Application dated 4/24/21 claimed priority of date 8/22/2016.
2. Claims 1-20 are cancelled and Claims 21-44 are presented for examination.
Double Patenting

 The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over; the reference claim(s). See, e.g., In re Berg, 140 Fo3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887,225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937,214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

The USPTO Internet website contains terminal disclaimer forms, which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.isp.
4. Claims 21, 27, 33 and 39 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 3, 6, 11, 1, 16, 18 of copending Application No. 16/305646. 
it would have been obvious to one of ordinary skill in the art to recognize that the two system will operate in the same manner whether “a first subsystem that couples to the Master Source through the first PoE connections, the first subsystem further comprises a first Powered Device that receives power from the Master Source through the first PoE connection, the first powered device couples to a  first power switching device that further couples and powers a first Power Sourcing Equipment device, the first powered device provide power to other in the first subsystem through subsystem voltages, the first power switching device uses a first switching regulator … to power up the first Power sourcing device follows a turn on … until the first Power Sourcing device fully turned on or “said first subsystem couples to said master Power Sourcing Equipment device through a first Ethernet cable and receives power to said first Powered Device and said first Power Sourcing Equipment device using Power over Ethernet using the Power over Ethernet handshaking protocol, said first power switching device uses an external switching device that further includes a Z’ener diode coupled with a FFT transistor” for switching power to powered device.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding Claims 21, 27, 33 and 39, Claims recite the limitation "Sourcing Equipment device, the master source provides power to downstream devices through a first power over Ethernet (PoE) connection using the PoE hand shaking protocol" in line 6.  There is insufficient antecedent basis for this limitation in the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED H REHMAN whose telephone number is (571)272-1412.  The examiner can normally be reached on 8.00 - 5.00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/MOHAMMED H REHMAN/Primary Examiner, Art Unit 2187